Detailed Action 
1. 	This office action is in response to the communicated dated 09 June 2021 concerning application number 16/389,425 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 09 June 2021 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-2, 4-10, and 12-21 are pending, of which claims 1 and 9 have been amended; claims 3 and 11 have been canceled; claims 17-21 have been added; and claims 1-2, 4-10, and 12-21 are under consideration for patentability. 
Response to Arguments
5. 	Applicant’s arguments dated 09 June 2021 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended limitations within the updated text below.  

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 7. 	Claims 1-2, 4-5, 7-10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley (US 2014/0316388 A1) in view of Mordaunt et al. (US 2007/0265602 A1) and Thom et al. (US 2019/0262071 A1). 
Regarding claims 1 and 9, Hipsley teaches a system and a kit for use in performing an intraocular procedure ([0189]), said system and kit comprising: 
a laser unit comprising a laser source (laser system 102 [0077]); and
a laser probe coupleable to said laser unit (handheld laser probe [0077, 0088]), laser probe comprising a handheld component (hand piece 130 [0077, 0088]) and a fiber optic core including a proximal end detachably coupleable to the laser unit (the delivery fiber 120 acts as connector and the proximal end is coupled to the laser system 102 [0059, FIG. 1]) and a distal end including a delivery tip for emitting laser energy (the distal end of the delivery fiber 120 delivers laser energy through the hand piece 130 [0059-0060, 0077, FIG. 1]), transmitted via the fiber optic core from said laser source 
Hipsley does not explicitly teach a plurality of single use, disposable laser probes coupleable, one at a time to said excimer laser source; 
the fiber optic core to extend through the handheld component; and  
including wherein said plurality of single-use, disposable laser probes includes a first probe having a first delivery tip with a first flexibility level and a second probe having a second delivery tip with a second flexibility level different from the first flexibility level.
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 
Mordaunt teaches a plurality of single use, disposable probes coupleable, one at a time to said excimer laser source, including wherein said plurality of single-use, disposable laser probes includes a first probe and a second probe (disposable laser probes [0027, 0029]); and 
 the fiber optic core extending through the handheld component (fiber bundle 12 extends through the jacket 60, the handle 62, and the tip 64 [0027, FIG. 1]).
The prior art by Thom is analogous to Hipsley, as they both teach surgical lasers for intraocular procedures ([0022, 0024]). 
Thom teaches a plurality of flexible and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hipsley’s probe to comprise a plurality of disposable probes, as taught by Mordaunt. The benefit of this modification will improve sterility of the laser system. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Hipsley’s delivery fiber to extend through the handheld component, as further taught by Mordaunt. The benefit of this modification will provide a more secure fit between the handheld component and the delivery fiber. Lastly, it would have been obvious to modify the disposable probes suggested by Hipsley in view of Mordaunt with the flexible and adjustable tips, as taught by Thom. The advantage of such modification will allow the user to adjust each of tips as desired for a surgical procedure. 
Regarding claims 2 and 10, Hipsley teaches wherein said handheld component comprises dimensions, including width, length, and diameter, based on a preference of 
Regarding claims 4 and 12, Hipsley teaches wherein said delivery tip is straight or angled based on a preference of said respective user ([0082]).
Regarding claims 5 and 13, Mordaunt teaches wherein each single-use, disposable laser probe comprises an outer jacket surrounding said fiber optic core (jacket 60 surrounding fiber bundle 12 [0027, FIG. 1]).
Regarding claims 7 and 15, Hipsley teaches wherein said intraocular procedure is a laser trabeculostomy (restoring biomechanical properties of connective tissue such as trabecular meshwork [0054-0055]). 
Regarding claims 8 and 16, Hipsley teaches wherein said target tissue comprises at least one of a trabecular meshwork and Schlemm's canal (restoring biomechanical properties of connective tissue such as trabecular meshwork [0054-0055]).
Regarding claim 17, Mordaunt teaches the use of a first probe and a second probe ([0027, 0029]), and Thom teaches wherein a desired probe with a desired flexibility level is selectable by a surgeon to provide desired feel and maneuverability during the intraocular procedure (the flexibility of the tips can be adjusted for the desired manipulation and maneuverability during a procedure [0007, 0032]. Furthermore, the tips can be used for an intraocular procedure [0022]). 	

s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al. and Thom et al., further in view of Searle et al. (US 2017/0304001 A1).
Regarding claims 6 and 14, Hipsley in view Mordaunt and Thom suggests the system and kit of claims 5 and 13. Hipsley, Mordaunt, and Thom do not explicitly teach wherein said outer jacket has a degree of rigidity or flexibility based on a preference of said respective user. 
The prior art by Searle is analogous to Hipsley, as they both teach medical lasers. 
Searle teaches wherein said outer jacket has a degree of rigidity or flexibility based on a preference of said respective user ([0070]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the outer jacket suggested by Hipsley in view of Mordaunt and Thom to be flexible, as taught by Searle. The benefit of this modification will allow the outer jacket to be easily formed over the optic fiber. 

9. 	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsley in view of Mordaunt et al. and Thom et al., further in view of Berlin (US 2008/0082078 A1).
Regarding claim 18, Hipsley in view of Mordaunt and Thom suggests the system of claim 1. Hipsley teaches the treatment of the cornea and the trabecular meshwork through ablation ([0054-0055]). However, Hipsley, Mordaunt, and Thom do not explicitly 
 insertion through a corneal incision of an eye, movement through the eye toward a trabecular meshwork of the eye, and placement of the delivery tip relative to the trabecular meshwork, such that upon emitting the laser energy from the delivery tip a channel is created in the trabecular meshwork.
The prior art by Berlin is analogous to Hipsley, as they both teach lasers for intraocular procedures ([abstract]). 
Berlin teaches wherein, during the intraocular procedure, the delivery tip of each of the plurality of single-use, disposable laser probes is configured for: 
insertion through a corneal incision of an eye, movement through the eye toward a trabecular meshwork of the eye, and placement of the delivery tip relative to the trabecular meshwork, such that upon emitting the laser energy from the delivery tip a channel is created in the trabecular meshwork (the laser delivery tip is inserted through a corneal incision and placed in proximity to the trabecular meshwork [0097]. The laser delivery tip delivers a laser light that ablates the trabecular meshwork tissue of an eye to create an aperture or channel in the trabecular meshwork [0022, 0030]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the delivery tip of the laser probe suggested by Hipsley in view of Mordaunt and Thom to be inserted through a corneal incision and further guided to make contact with the trabecular meshwork, as taught by Berlin. The advantage of such modification will allow for the laser probe to be placed in close proximity to the trabecular meshwork 
Regarding claim 19, Berlin teaches wherein the first probe or the second probe is selectable by an operator of the system for performing a given intraocular procedure to enhance proper placement of the delivery tip relative to a trabecular meshwork of the eye (the laser probe is inserted through a corneal incision and is placed in contact with or adjacent to the trabecular meshwork [0097]).
Regarding claim 20, Berlin teaches wherein the first probe or the second probe is further selectable by the operator of the system to avoid unintended collateral tissue damage (the fiber optic probe 23 can include a heat extraction system to reduce or minimize collateral damage [0061, 0081, 0083]). 
Regarding claim 21, Hipsley teaches a system for use in performing an intraocular procedure ([0189]), said system comprising: 
a laser unit comprising a laser source (laser system 102 [0077]); and
a laser probe coupleable to said laser unit (handheld laser probe [0077, 0088]), laser probe comprising a handheld component (hand piece 130 [0077, 0088]) and a fiber optic core including a proximal end detachably coupleable to the laser unit (the delivery fiber 120 acts as connector and the proximal end is coupled to the laser system 102 [0059, FIG. 1]) and a distal end including a delivery tip for emitting laser energy (the distal end of the delivery fiber 120 delivers laser energy through the hand piece 130 [0059-0060, 0077, FIG. 1]), transmitted via the fiber optic core from said laser source when coupled thereto ([0077]), to a target tissue for ablation thereof ([0077, 0096, FIG. 1]).

the fiber optic core to extend through the handheld component;  
said plurality of single-use, disposable laser probes includes a first probe having a first delivery tip with a first flexibility level and a second probe having a second delivery tip with a second flexibility level different from the first flexibility level, and 
the first probe or the second probe is selectable by an operator of the system for performing a given intraocular procedure to provide desired maneuverability for placement of the delivery tip relative to a trabecular meshwork of an eye during the intraocular procedure.
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 
Mordaunt teaches a plurality of single use, disposable probes coupleable, one at a time to said excimer laser source, said plurality of single-use, disposable probes including a first probe and a second probe (disposable laser probes [0027, 0029]); and 
 the fiber optic core extending through the handheld component (fiber bundle 12 extends through the jacket 60, the handle 62, and the tip 64 [0027, FIG. 1]).
The prior art by Thom is analogous to Hipsley, as they both teach surgical lasers for intraocular procedures ([0022, 0024]). 
Thom teaches a plurality of flexible and 
The prior art by Berlin is analogous to Hipsley, as they both teach surgical lasers for intraocular procedures ([abstract]). 
Berlin teaches the first probe or the second probe is selectable by an operator of the system for performing a given intraocular procedure to provide desired maneuverability for placement of the delivery tip relative to a trabecular meshwork of an eye during the intraocular procedure (the laser probe is inserted through a corneal incision and is placed in contact with or adjacent to the trabecular meshwork [0097]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hipsley’s probe to comprise a plurality of disposable probes, as taught by Mordaunt. The benefit of this modification will improve sterility of the laser system. Further, it would have been obvious to a person having ordinary skill in the art to modify Hipsley’s delivery fiber to extend through the handheld component, as further taught by Mordaunt. The benefit of this modification will 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792